DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Uglene et al (US 5,267,519). The device of Uglene et al. teaches, 
With respect to claim 1, 
A method of making an insulated garment (column 1, lines 35-45), the method comprising: forming one or more voided portions (12)  in a layer of thermally insulating sheet material (10) ; forming a garment panel by: positioning the layer of thermally insulating sheet material between a first layer of pliable material (14) and a second layer of pliable material (16) ; securing the first layer of pliable material, the layer of thermally insulating sheet material, and the second layer of pliable material to one another at seams (18, 30)  formed along non-voided portions (20, figure 4) of the layer of thermally insulating sheet material, thereby forming baffles (squares shown Figure 4), the one or more voided portions enclosed within the baffles (See figure 4 and 2, 12 interior to baffle); affixing a first portion of an interior surface of the first layer of pliable material and a second portion of an interior surface of the second layer of pliable material to one another (Figure 1, 14,16 directly attached with stitching 20), the first layer of pliable material and the second layer of pliable material in alignment with the one or more voided portions to form an affixed portion (figure 2); and forming the insulated garment using the garment panel.  

With respect to claim 2, wherein the seams (20) formed along the non- voided portions of the layer of thermally insulating sheet material are non-garment forming seams formed by stitching (18). 

With respect to claim 5, wherein the seams are formed by at least one of stitching (22) and bonding.  

Allowable Subject Matter
Claims 3- 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-18 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732